THE COURT.
The Nevada Southern Railway Company, the defendant in the above-entitled action, made its application to the superior court for the substitution of M. W. Conkling as its attorney of record therein, in the place of A. B. Hotchkiss, and the court made its order for such substitution. From this order, and from a subsequent order refusing to set it aside, the present appeal has been taken.
'Whether the request for the substitution of attorneys that was presented to the superior court was made by the defendant was a question of fact for that court to determine, 'and its conclusion that it did make the request will not be reviewed here upon the suggestion of the displaced attorney that the court did not properly consider the evidence before it.
The right of a party to change his attorney of record is conferred by section 284 of the Code of Civil Procedure, and it is only necessary for it to prefer its request for such change in order to justify the court in making an order therefor. (Downer v. Norton, 16 Cal. 436; Lee v. Superior Court, 112 Cal. 354.)
The orders are affirmed.